Order denying motion to vacate two warrants of attachment unanimously reversed, on the law and in the exercise of discretion, with $20 costs and disbursements to defendant-appellant, and the motion remanded to Special Term with leave to plaintiff-respondent to submit, within 15 days of service of the order herein, additional affidavits in support of the warrants. The affidavits of plaintiff’s president fail to disclose evidence on which the claim for damages is based. (Hr either g v. Gregory, 10 A D 2d 824; Miller Bros. Construction Co. v. Theto Shovel Co, 248 App. Div. 150; Anderson v. Malley, 191 App. Div. 573; Galmon Asbestos S' Rubber Works of America v. Asbest-TJncl-Gammiwerke, 141 App. Div. 198.) Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.